Title: To John Adams from François Adriaan Van der Kemp, 4 March 1819
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 4 march 1819.


Although the manifold proofs, which I received from your affectionate regards can never be obliterated—no—not even weakened by lenght of time—yet I presume—it may be become a difficult task to you to recollect, when the last line to inform me of your wellfare—from Montezillo was written—You know me too well, that I could wish to extort from you one Single line, which Should cause you the least inconvenience, no—my Dear frend!—how highly I value it—God forbid, that I Should Solicit this favour at Such a Sacrifice—But—the case is—I hear nothing from N-England. our worthy frend, Tyng’s Last Letter was of Febr. 4—then you filled a great part of his Letter—then you enjoy’d health—But—although there does not longer reside with you Caroline de Wind—and Miss Wells is returned to Boston and either of these would have been willing to gratify an admiring friend or their late respected benefactress—but you must have Some other Substitute Secretary—who now and then might drop a line—I allways deemed it one of Heavens choicest blessings to be distinguished by the great and good—how mortifying is it then—to apprehend—that at last we are forgotten—to be old and poor is a Jewish curse, but how triffling is this—if compared—by to be old and forgotten by those, whom we respected?
I know not if the materials of the Records, which I have now in hands, can be in any manner—interesting to you—or I would before this have made communications—It is literally often wading through mud and dirt—the paper being mouldered away—and a vast heap of trash Spread through many vol—yet here and there a pearl is hidden among the rubbish—In regard to the history of this State they contain invaluable materials—even then N. Amsterdam was, in Some respects the Emporium of N. America—Virginia—N-England were from there provided with wares and merchandises—and Dutch armed vessels took in Virginia their cargo’s to Europe, and Sailed with new English colours to England—They Sold ever at New haven—called by them Red-creek Settlement—wares and Vessels and artillery—which were paid in Peas—wheat—beef—pork—and Seawand—viz. white Seawant.—
I know not, how long I Shall be able to continue in this laborious task—as my days may be few—and my eyes are dimming—but this year again I have nearly compleated 600 pag. in fol—and will not yet give up the Ship—
I have now brought it to a certainty—that this State—was during more than 40 years—in the 17 Cent—chiefly a Tobacco plantation and So was Curacao—Since this State was conquered by England no traces of this culture have been left—could it be—that it was curbed and extinguished to favour Virginia? I can not discover an adequate excuse—to bring this effect about, except this.
I have now—all the Dutch Records—about 40 vol—at my house, and cannot disguise my Surprise, that Such a valuable treasure has lain So long neglected.—
Among the forensic peculiarities, which I presume, originated, from that large numbers were Originally from Guelderland, that the Husband—in all legal transactions—in which his wife was interested was Stiled—Husband and guardian—and even a widow—marrying again—made choice of a guardian—to Sign the contract—
Permit me to indulge in the enjoyment, that you Still continue to favour me with your affectionate regards—that you Still continue to be the friend of him, on whom you bestowed Such distinguished proofs of your benevolence—and who Shall remain forever with the liveliest Sentiments of respect and gratitude / My Dear and respected Sir! / Your affectionate and obliged frend


Fr. Adr. vander Kemp




